Exhibit 10.35

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (“Release”) is dated Feb 6, 2008 and entered
into between Susser Holdings Corporation (“SHC” or “Company”) and Ronald D.
Coben (“Employee”). SHC or Company as used in this Release includes Susser
Holdings Corporation, Stripes LLC, Susser Petroleum Company LLC, and all of its
divisions, subsidiaries or affiliates thereof and all owners, partners,
shareholders, board of managers, board of directors, officers, and employees of
those entities including any representatives, attorneys and all persons acting
by, through, under, or in concert with any of them. “Parties” as used herein
includes Employee and SHC.

Employee has notified SHC of his resignation from SHC effective March 2008 so
that Employee would be eligible for his 2007 bonus pursuant to Employee’s
Employment Agreement dated November 28, 2006 (“Employment Agreement”). SHC and
Employee have agreed to an earlier separation effective February 1, 2008.

Employee agrees, in exchange for the separation benefits set forth herein, to
waive and release any and all claims he may have against SHC as defined herein.

In consideration of the mutual promises and releases contained herein and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Severance Benefits. Upon execution of this Release:

SHC agrees to pay Employee two (2) weeks salary as severance pay, plus
Employee’s 2007 bonus, calculated pursuant to the Employment Agreement. The 2007
bonus will be at least $100,000.00. When the year is finally closed, SHC will
pay any additional amount that may be owed. Any amount paid hereunder will be
subject to any required withholding. Notwithstanding any of the terms or
conditions set forth herein, Employee understands and agrees that he shall bear
sole responsibility and liability for any tax issues arising from, or relating
to, the severance benefits, whether matured or unmatured.

2. Insurance Benefits Continuation.

 

  a) Employee’s insurance benefits will continue through February 29, 2008.

 

  b) After February 29, 2008, Employee shall be entitled to any and all other
rights and benefits afforded separated employees of SHC, including, without
limitation, the right to elect to continue, at his cost, coverage under SHC’s
health plan, in accordance with the health care continuation coverage provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).

3. As a material inducement to SHC to enter into this Release, Employee
(individually and on behalf of Employee’s heirs, executors, administrators and
assigns) hereby unconditionally waives, releases and forever discharges SHC,
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action,
lawsuits, rights, demands, costs, losses, debts and expenses (including
attorney's fees, expenses and costs actually incurred) of any nature whatsoever,
whether in law or equity, known or unknown, suspected or unsuspected, which have
occurred in the past and up to the time and date hereof, (hereinafter referred
to individually and collectively as the “Claims”), more specifically and to the
greatest extent legally possible, Employee states

 

Waiver and Release Agreement    Page 1 of 4   

Initialed by:    Employee   /s/ RDC    SHC   /s/ OP   



--------------------------------------------------------------------------------

his intent is to waive, release and forever discharge SHC from any and all
potential Claims Employee may have, including, without limitation, Employee’s
rights to redress alleged wrongs and/or violations of federal, state or local
law (including, without limitation, violations of Title VII and/or the Civil
Rights Act of 1964, as amended (42 U.S.C. §2000e et seq.), the Civil Rights Act
of 1991, the Age Discrimination in Employment Act (29 U.S.C. §621 (1986) et
seq.), the Equal Pay Act (29 U.S.C. §206(d), et seq.), the Fair Labor Standards
Act (29 U.S.C. §201, et seq.), the Employee Retirement Income Security Act and
the Americans With Disabilities Act (42 U.S.C. §12101, et seq.), the
Reconstruction Era Civil Rights Act (42 U.S.C. §§ 1981-1988), the Occupational
Safety and Health Act (29 U.S.C. §651, et seq. ), the Texas Labor Code (§21.001,
et seq.), the Worker Adjustment and Retraining Notification Act (29 U.S.C. §
2101, et seq.), the Older Worker’s Benefit Protection Act of 1990 (29 U.S.C.
§621, et seq.), and all other causes of action (including, without limitation,
breach of contract, wrongful discharge, retaliatory discharge, promissory
estoppel, intentional infliction of emotional distress, assault, battery,
defamation, fraud and misrepresentation, invasion of privacy, tortious
interference with a contractual relationship, and/or negligence) and other
federal, state or local laws prohibiting discrimination, retaliation or claims
which Employee now has, owns or holds, or claims to have owned or held, or which
Employee at any time heretofore had, owned or held, or which Employee at any
time hereinafter may own or hold or may claim to have owned or held against SHC
growing out of SHC’s right to separate its employees, or in any manner arising
out of the terms, conditions, and privileges of Employee’s employment by SHC and
all claims for salary, benefits, bonuses, severance pay, vacation pay, medical,
psychiatric or psychological treatment payments, past or future loss of pay or
benefits, expenses, damages for pain and suffering, emotional distress damages,
punitive/exemplary damages, compensatory damages, attorneys' fees, interest,
court costs, physical or mental injury, damage to reputation, damage to credit,
and any other injury, loss, damage, or expense or any other legal or equitable
remedy of any kind whatsoever, save and except those set out herein as Severance
Benefits. Employee understands that he may be releasing claims which might be
advanced in administrative filings with the Texas Workforce Commission, Texas
Commission on Human Rights, Equal Employment Opportunity Commission, the Texas
Worker's Compensation Commission, the United States Department of Labor, and any
other agency or commission, and admits and agrees to the consequences of his
actions in executing this Release.

4. This release includes any rights Employee may assert under the Susser
Holdings Corporation 2006 Equity Incentive Plan (hereafter collectively referred
to as the “Plan”) without regard to whether any rights are vested, not vested,
contingent, past, present or future, including any right to exercise the options
which have been granted to Employee. Accordingly, Employee by his signature
hereto acknowledges that he has no further rights under the Plan and that the
options granted to Employee are herby cancelled and are null and void.

5. Employee acknowledges the continued enforceability of Sections 10, 11 and 12
of the Employment Agreement.

6. To comply with the Older Worker Benefit Protection Act of 1990 (“the Act”),
Employee acknowledges that this Release has advised Employee of the legal
requirements of the Act and fully incorporates the legal requirements by
reference into this Release as follows:

 

  (a) This Release is written in layman's terms, and Employee understands and
comprehends its terms;

 

  (b) Employee has been advised of his/her right to consult an attorney to
review the Release, and has had the benefit of an attorney throughout the
settlement process;

 

  (c) Employee does not waive any rights or claims that may arise after the date
this waiver is executed;

 

Waiver and Release Agreement    Page 2 of 4   

Initialed by:    Employee   /s/ RDC    SHC   /s/ OP   



--------------------------------------------------------------------------------

  (d) Employee has been given an adequate and reasonable period of time (up to
21 days) to consider this Release; and

 

  (e) Employee has been advised that for a period of seven (7) days after s/he
has executed this Release, s/he may revoke the Release by giving written notice
to the Vice President of Human Resources as set forth below.

7. Employee hereby resigns any office held by Employee at the Company.

8. From the date the Employee receives this Agreement, the Employee has
twenty-one (21) days to consider it. Should the Employee decide to sign the
Agreement, the Employee has seven (7) days following the signing to revoke the
Agreement by delivering written notice to the Vice President of Human Resources
as set forth below. The Agreement will not become effective or enforceable until
seven (7) days after the Employee signs it. Should the Employee either decide
not to sign this Agreement or should the Employee sign this Agreement and elect
to revoke it during the seven (7) days period, then this Agreement shall be null
and void and Employee shall not receive the Severance Payment.

Employee enters into this Release with full knowledge of its contents and enters
into this Release voluntarily. Employee acknowledges that, except as expressly
set forth herein, no representations of any kind or character have been made to
him by any party or by any agent, representative, or attorney to induce the
execution of this Release. Once conditions precedent to the execution of this
Release have been performed, this Agreement may not be released, discharged,
abandoned, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing signed by each of the Parties
hereto.

Employee agrees that the terms and conditions of this Release shall remain
strictly confidential, and shall not be disclosed to anyone, except to the
extent that Employee becomes legally obligated to disclose any of the terms and
conditions of the Release.

Employee declares by his signature to have carefully read this Release, and to
the extent he desired, reviewed its terms with the benefit of counsel of his
choosing, and hereby voluntarily agrees to the terms herein.

It is expressly understood and agreed that Employee has heretofore made no claim
of wrongdoing against SHC, but this Release is in full settlement and
satisfaction of any and all claims, injuries or damages that Employee may make;
that legal liability for any claims which Employee may hereafter make is both
disputed and denied; and that payment of the Severance Benefits and other
consideration given in this Release is not to be construed as an admission of
liability by SHC for any claim, injury or damage allegedly resulting from its
actions; and that this Release shall not be construed in any way as an admission
by SHC of any liability whatsoever, or as an admission by SHC of any wrongdoing
whatsoever. Employee understands and agrees that other than the Severance
Benefits, SHC has no further financial or payment obligation to Employee
whatsoever.

 

Waiver and Release Agreement    Page 3 of 4   

Initialed by:    Employee   /s/ RDC    SHC   /s/ OP   



--------------------------------------------------------------------------------

Employee is aware that his benefits as an employee will be terminated in
accordance with applicable law, and that questions regarding the extension of
benefits should be addressed to the Human Resources Department of Susser
Holdings Corporation. Further, Employee is entitled to reimbursement for
expenses documented in accordance with the Company’s reimbursement policies,
provided the expenses are fully documented and provided to Otis Peaks, Vice
President of Human Resources, on or before February 15, 2008.

IN WITNESS WHEREOF, Employee has executed this Release in Harris County, Texas.

CAUTION: READ BEFORE SIGNING. THIS IS A RELEASE OF ALL YOUR RIGHTS.

 

Employee: /s/ R. D. Coben Ronald D. Coben

2/6, 2008

Date of Signature

 

/s/ O. Peaks Authorized Representative of SUSSER HOLDINGS CORPORATION Printed
Name: Otis Peaks Title: Vice President of Human Resources

2/7, 2008

Date of Signature

 

Waiver and Release Agreement    Page 4 of 4   

Initialed by:    Employee   /s/ RDC    SHC   /s/ OP   